Title: To John Adams from Louisa Catherine Johnson Adams, 11 May 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 11 May 1821
				
				Your reproach my dear Sir was very keen and keenly felt because conscience pointed its force and added mortification to its merited sting—To make excuses will not repair the fault and the only rational one I can offer is that I have been waiting impatiently for the publication of the weights and measures and was really entirely decieved as to the length of time that had elapsed since writing to you—We hope my dear Sir to come on in July it is at present Mr. Adams’s intention to meet me at Quincy in August and nothing can prevent it but the negotiation now pending between this Country and France which at present I believe does not wear the most auspicious appearance and is cause of considerable business in the Cabinet—The french Minister seems to be very sick of his Brazillian Mission and would probably be glad of any thing which could prolong his stay in this Country but the Ambassadorial dignity is a strong temptation more especially as besides the rank there is an addition to the financial part of the cituation which having once enjoyed it is not agreeable to resign—This reminds me of Revolutions and these naturally drive us to Europe which appears at this time to be in a state of revolt and confusion between Tyranny and liberty—The struggle is a great one a noble one but alas there is but little prospect of its success—What is your opinion concerning these events? Or do these things no longer interest you as they used to do?We are much gratified by the success of George and look forward with hope and pleasure to the Commencement tho’ we do not expect he will have a conspicuous part—n’importe if he has acquired a reputation as a Speaker it is sufficient to carry him far in this Country in which Oratorical talent is appreciated and valued tho’ I will not always say justly as I have heard some fustian rant pass for excellent—John will I trust also be successful in his studies as it is said he is a good Scholar—As for Charles his character is so strongly marked I scarcely dare give an opinion concerning him. His future life depends on the coming four years and whatever bias he takes will be lasting—My hopes have always been of the most favourable kind but he is thrust into temptation at a very early period of life and with an understanding if I may so express myself at variance with his years which will often lead him into difficulty oftener into mortifications at which his pride will revolt and which may produce the worst consequences for his future fate. That Divine Providence which has hitherto been so merciful to  will I trust protect him from danger and while I have a rock so solid on which to build my faith I will not indulge any fear of evil—God Bless you My dear father give my love to my brother and Sister and to all the members of the family and I trust you will pardon the Sins of omission of your affectionate and respectful daughter
				
					L. C Adams—
				
				
			